West, J.
(dissenting) : After about twenty-five years of European experiment, this country began to enact workmen’s compensation laws. In 1884, Germany by an accident insurance act began the change which has thus developed. Maryland enacted a statute of this kind in 1902, followed by Montana in 1909, and New York in 1910. Ours was passed in 1911. In Germany seven hundred thousand accidents with ten thousand fatalities occurred annually. The situation was less startling than in the United States 'where there were from two million to three million accidents with from twenty-five thousand to thirty thousand fatalities. (The Americana, Vol. 29, p. 520.)
“The great object of the workmen’s compensation acts is to shift the burden of such economic waste from the employee to the industry, in order that it may ultimately be borne by the consumer as a part of the necessary cost of production.” (Kiser’s Workmen’s Compensation Acts, 8.)
These cases are regarded as coming within the police power of the state, it being held that their tendency is to raise the general standard of the people and to diminish the liability of injured workmen becoming public charges. (Id., p. 15.)
Sixteen states and Porto Rico are named in the majority opinion as having provided by legislative enactment for the reduction, suspension or rejection of compensation for unreasonable refusal to accept medical treatment or to submit to surgical operation. But our statute, with all its detail and all its amendments, although providing expressly for medical examination and refusal thereof, is utterly silent as to the duty of the employee to submit to a surgical operation as a condition precedent to receiving compensation. Hence, all the decisions in states which have covered this matter by legislation could be of no avail on the question here.
In 1916, twenty-five states had already enacted compensation acts. (21 New International Encyc. 228.) Very few of the courts of these states have had this question before them. The matter of compensation covered by our statute has nothing whatever to do with damages for injury in the ordinary acceptance of that term, and, hence, such decisions as Brewing Co. v. Duncan, 6 Kan. App. 178, 51 Pac. 810, have no application. Cases are cited^from Michigan, but the reason is not apparent, for in Andrejwski v. Wolverine Coal Co., 182 Mich. 298, it was *129held that the compensation act of that state was in derogation of the common law, requiring strict construction, which is diametrically opposed to our decisions and to our statute which expressly provides that such statutes shall be liberally construed to promote their objects. (Gen. Stat. 1915, §11829; Wall Paper Co. v. Perkins, 90 Kan. 725,136 Pac. 324.)
In the cited Schiller case, where the writer of that opinion said that the overwhelming weight of authority is opposed to-this view, one of the cases ghing to make up this overwhelming weight is United Rwys. & Elec. Co. v. Dean, 117 Md. 686, which upon examination turns out to be an action for injury brought by a passenger against a railway company.
Numerous decisions, including some of those cited in the foregoing opinion, treat hernia as a very trivial matter. Inguinal hernia is an escape of a portion of the intestine into the inguinal canal. The known dangers are congestion, inflammation and strangulation. Strangulation is well understood to be a most serious and dangerous condition, the per cent of fatalities being very large. The modern operation for inguinal hernia is to make án incision, close the walls of the inguinal canal as nearly as possible, and unite by suture.
In an article by Dr. Joseph A. Blake, in volume 5 of the Reference Handbook of the Medical Sciences, published in 1915, going most learnedly and extensively into the subject of hernia, after describing the various modern operations for inguinal hernia; this language is used:
“As a rule children under four years of age and adults over fifty should not he operated upon, inasmuch as many children are cured by the wearing of a truss, and in the aged the hernia can be controlled by truss with less inconvenience than in the younger and more active, while the dangers of operation are greater.” (p. 219.)
The plaintiff testified he was fifty-four years old; that in pushing a wheelbarrow loaded with two or three hundred pounds of iron the runway broke and threw the wheelbarrow full of iron to the bottom of the car, and plunged him headlong so that he struck with all his weight on the upturned edge thereof, striking him in the lower abdominal region; that he had a rupture when he was a boy about eight years old which healed up when he was about twelve and he wore a truss until he was about twenty-one, and had never had any trouble about doing any heavy work since. He said he had no particular *130surgeon he had confidence in, and was not willing to choose a hospital or surgeon and be operated on.
“My particular reason for refusing to do so is that I think I am too old. I am 54 years of age. That is one reason, another is that I do not think I could stand it under my present age and condition. ... I am not in condition because I was jammed through here (indicating). By jammed through here, I mean my ribs was pulled away from my breast bone and my spine is numb.”
Doctor Stemen testified that the plaintiff had a large inguinal hernia; that the percentage of successful operations by the best doctors runs from eighty to ninety per cent.
“An operation for inguinal hernia, such an operation as the person here possesses, is a major operation, and attended with some danger. I mean there is always some danger with the ansesthetic, and always some danger of streptococcic infection, but the dangers are very very minute. I would say they have 999 chances out of a thousand of getting well,_but I qualify that by saying there is always some danger. . . . The danger of an operation depends upon the individual. Shock and fear have a great deal to do with an operation. . . . The chances of a complete recovery in such an operation as would be necessary in Mr. Strong’s case are affected somewhat by the person’s age. The cases of complete re-' covery are greater in young people than in older people and in the case of a man 54 years of age the percentage of chances of complete recovery is ij--rquch less than it would be in the case of a younger person.”
Doctor Gray testified that the plaintiff’s heart had spme defeet in the aortic valves. Doctor Lowman, who had performed three or four hundred hernia operations, on cross-examination said:
“About ten per cent of the hernia operations are not complete successes. This is partly due to the individual conditions. Part of it is due to infection, and part of it is due to poor quality of gut and the breaking. All kinds of things may occur in a surgical operation, even with the most extreme care.”
The legislature, which since 1911 has been making provisions for the recovery of workmen’s compensation, has gone into detail in minutiae and said that one injured in the course of his employment shall receive compensation. It has with apparent studiousness avoided any such condition precedent as a refusal to submit to a surgical operation.
That a mari like the plaintiff with no family, or one with a wife and children dependent upon him, must be barred from the benefits of the act and thereby become in a greater or less degree a public charge, and thus bring on the very condition *131this legislation was confessedly made to avoid, is a startling declaration.
Even the British courts, followed by the very few tribunals which in the absence of statute have taken the view of the matter so ably stated by the majority opinion, have spoken almost apologetically, as an examination ofl the cases of Warncken v. Richard Moreland and Son, Limited, 100 L. T. Rep. 12; Tutton v. Owners of Steamship Majestic, 100 L. T. Rep. 644; Binns v. Kearley and Tonge, Ltd., 6 B. W. C. C. 608, 611; and Walsh v. Lock and Co. (Newland), Limited, 110 L. T. Rep. 452, will show.
With the eloquent eulogy on industry I agree, if industry be considered merely in contradistinction to idleness. But we are told in the sacred account of the creation that after the fall it was said to Adam—
“Because thou hast hearkened unto the voice of thy wife, and hast eaten of the tree, of which I commanded thee, saying, Thou shalt not eat of it: cursed is the ground for thy sake; in sorrow shalt thou eat of it all the days of thy life; thorns also and thistles shall it bring forth to thee; and thou shalt eat the herb of the field: in the sweat of thy face shalt thou eat bread, till thou return unto the ground; . . .” (Genesis iii, 17, 18, 19.)
I am not ready to believe that the fallen state of our first parents was better than their primal innocency, that thorns and briers are better than flowers and fruits, that The Man With the Hoe has a more desirable life than one with means of leisure, or that incessant toil is the ultima Thule of human existence. Nothing has more thoroughly marked the progress of social economics and modern legislation than the belief that there should be time for recreation and cultivation of the intellectual, emotional and spiritual elements of our nature, and such leisure is more to be desired than a treadmill, galley-slave life or a self-imposed immolation upon the altar of hard work.
Our workmen’s compensation act was passed in order that employees receiving injuries arising out of and in the course of their employment should not have to resort to lawsuits or to be compelled to suffer without remedy, and that the consumers in paying for the products should have added to their cost a sum sufficient to justify the employer in paying a reasonable compensation. This was in order that the injured workman might have the means of livelihood and not become a pauper to be *132supported by the public. The scheme involves no loss to the employer, because it assumes that he will fix the price of his products so as. to save himself from any sacrifice whatever. And why should he be rewarded by the public by being permitted to withhold compensation because a workman suffering with inguinal hernia does not at the age of fifty-four feel safe in submitting to a surgical operation ?
This class of legislation is in its infancy. The progress of •events in relation thereto is all in one direction. Where the legislature has been silent, the courts should also be silent. If a prophecy might be ventured it would be that before this generation shall ha've passed the decisions followed and announced by the few courts constituting the present small numerical majority will not only be repudiated but will be pointed to with anything but pride.
But we are told that—
“The state goes to great expense to fit its people for work, to protect them in their work, and to secure to them the result of their labor. Then if a man who receives these favors from the state will not work, he at least is riot a good citizen.” (Ante, p. 126.)
I do not like the paternalistic ring of these words. The state does nothing for “its people.” The people do things for themselves through the instrumentality of “their state.” They are under no load of gratitude to the state for laws which their own chosen representatives have enacted. The state has gone to no expense at all in providing compensation for the plaintiff. It does not pay or promise to pay him one cent. His employer has simply been authorized to charge enough more for its out-, put to compensate him when disabled in the line of duty. His good citizenship does not depend on his submitting to what Doctor Steman pronounces a major operation in order to receive what the legislature has provided for him without such submission. As a good citizen he is. to be commended for asking what his own representatives have declared he may receive in case of disablement in the course of his employment, on the exact terms laid down. No duty rests on him to add to those plain terms a dangerous condition precedent and thereby run the risk of adding himself to the number of those whose earning capacity is destroyed by death or diminished by helpless infirmity.
*133It is hard to believe that courts have hanged witches, sentenced men to death for shooting hares, and in effect told injured employees when asking for Safe places to work that they would quit or starve. Indeed the ancient and even comparatively recent disregard of the law for life and limb and human comfort is almost unbelievable. But be it said to the credit of the law that in all these matters we are in a new dispensation. Let us not go back to the old.